Title: From George Washington to the United States Senate and House of Representatives, 29 September 1789
From: Washington, George
To: United States Senate and House of Representatives


          United States,
          Gentlemen of the Senate.September 29th 1789.
          His Most Christian Majesty, by a letter dated the 7th of June last, addressed to the President and Members of the General Congress of the United States of North America, announces the much lamented death of his Son the Dauphin. The generous conduct of the French Monarch and Nation towards this Country renders every event that may affect his or their prosperity interesting to us, and I shall take care to assure him of the sensibility with which the United States participate in the affliction which a loss so much to be regretted must have occasioned both to him and to them.
          
            Go: Washington
          
        